DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 1, para [0001], the status of 16/733,851 should be updated.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: retainer ring(s).  It appears that the omission of the retainer ring(s) would potentially affect the use or driving of the system, since the sleeve would essentially .
As to claim 10, it appears that two retainer rings would be needed for the system to be effective.  The configuration of the retainer ring of claim 10 would allow the sleeve to slide to bottom of the shaft, thus it appears it would affect the use or driving of the system
As to claim 14, it appears that two retainer rings would be needed for the system to be effective.  The configuration of the retainer ring of claim 10 would allow the sleeve to slide to bottom of the shaft, thus it appears it would affect the use or driving of the system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,995,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,995,461.  For example, the post foundation system comprising:  a shaft, a helical disk, a sign post slip .
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,526,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 10,526,758.  For example, the post foundation system comprising:  a shaft, a helical disk, a sign post slip joint base, a rotatable sleeve having at least one fin, a plug, and retainer ring(s) are similarly recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (US 4,858,876) in view of Conner et al (US 6,868,641).
As to claim 1, Moreno discloses  post foundation system, comprising:

a helical disk (B) affixed to the first end of the shaft;
a rotatable sleeve (18) carried by the shaft between the second end of the shaft and the helical disk, and,
at least one fin (17) carried by the sleeve.
Moreno does not disclose a sign post slip joint base having a centered opening for receiving a sign post passing therethrough, said sign post slip joint base affixed to the second end of the shaft.  Conner et al discloses a sign post slip joint base 14 having a centered opening (i.e. opening of 20 to receive a post).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide a slip joint base as disclosed by Conner et al, since doing so provides the expected benefit of providing improved breakaway base for signs.
	
As to claim 3, Moreno discloses a retainer ring (20) affixed to the shaft, said retainer ring is positioned between the rotatable sleeve (18) and the second end of the shaft (i.e. end with helical disk B).
As to claim 4, Moreno discloses wherein the shaft (A) will rotate within the rotatable sleeve (18) when the sleeve is held stationary.
As to claim 5, Moreno does not disclose wherein the slip joint base having a centered opening has a generally triangular planar shape.  Conner et al discloses the slip joint base (14) having a triangular shape (see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide a triangular shape as disclosed Conner et al, since doing so provides the expected benefit of providing an effective slip joint type base.

As to claim 6, Moreno does not disclose wherein at least one tip of the triangular shaped plate is notched to provide access to a connection device for connecting the slip joint base having a centered opening to the shaft.  Conner et al discloses the triangular shape plate (see figure 1) having tips that are notched (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide notches as disclosed by Conner et al, since doing so provides the expected benefit of providing clearance for bolts.
	
As to claim 7, Moreno discloses  wherein the sleeve (18) carries a plurality of fins (17).
As to claim 14, Moreno discloses a post foundation system, comprising:
a tubular shaft  (A) having a first and a second end;
a helical disk (B) affixed to the first end of the shaft;
a retainer ring (20) affixed to the shaft, the retainer ring affixed to the shaft is closer to the second end of the shaft than it is to the first end of the shaft;
a rotatable sleeve (18) carried by the shaft between the retainer ring and the first end of the shaft, the retainer ring retains the rotatable sleeve at a predetermined longitudinal position from the second end of the shaft, wherein the tubular shaft will rotate within the rotatable sleeve when the sleeve is held stationary, and,
at least one fin (17) carried by the sleeve.
Moreno does not disclose a sign post slip joint base having a centered opening for receiving a sign post passing therethrough, said sign post slip joint base affixed to the second end of the shaft.  Conner et al discloses a sign post slip joint base 14 having .

Claims 2 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (US 4,858,876) in view of Conner et al (US 6,868,641) as applied to claims 1 and 14 above, and further in view of Ottoson (US 4,378,650).
Moreno in view of Conner et al discloses all that is claimed except for the plug.  Ottoson discloses a shaft (20) comprising a plug (22,24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plug as disclosed by Ottoson, since doing so provides the expected benefit of providing a driving point while also closing an open end of a shaft.
	
Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (US 4,858,876) in view of Conner et al (US 6,868,641), and further in view of Ottoson (US 4,378,650).
As to claim 10, Moreno discloses a post foundation system, comprising:
a tubular shaft  (A) having a first and a second end;
a helical disk (B) affixed to the first end of the shaft;
a retainer ring (20) affixed to the shaft, the retainer ring affixed to the shaft is closer to the second end of the shaft than it is to the first end of the shaft;
a rotatable sleeve (18) carried by the shaft between the retainer ring and the first end of the shaft, the retainer ring retains the rotatable sleeve at a predetermined longitudinal 
at least one fin (17) carried by the sleeve.
Moreno does not disclose a sign post slip joint base having a centered opening for receiving a sign post passing therethrough, said sign post slip joint base affixed to the second end of the shaft.  Conner et al discloses a sign post slip joint base 14 having a centered opening (i.e. opening of 20 to receive a post).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide a slip joint base as disclosed by Conner et al, since doing so provides the expected benefit of providing improved breakaway base for signs.
Moreno in view of Conner et al discloses all that is claimed except for the plug.  Ottoson discloses a shaft (20) comprising a plug (22,24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plug as disclosed by Ottoson, since doing so provides the expected benefit of providing a driving point while also closing an open end of a shaft.
As to claim 11, Moreno discloses wherein the retainer ring (20) affixed to the shaft is closer to the second end of the shaft than it is to the first end of the shaft.
As to claim 13, Moreno discloses wherein the shaft (A) will rotate within the rotatable sleeve (18) when the sleeve is held stationary.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (US 4,858,876) in view of Conner et al (US 6,868,641)as applied to claim 1 above, and further in view of Barefield (US 5,899,030).

As to claims 8, Moreno in view of Conner et al discloses all that is claimed except
wherein the at least one fin has a leading edge facing the first end of the post foundation system, the leading edge angled toward the second end of the post foundation system as the leading edge extends away from the fin section shaft.  Barefield discloses a fin 54 comprising a leading edge 58 that is angled toward the second end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an angled leading edge as disclosed by Barefield , since doing so provides the expected benefit of driving a fin member into the ground.
	
As to claim 9, Moreno in view of Connor disclose all that is claimed except for  wherein the at least one fin has a leading edge facing the first end of the post foundation system, the leading edge angled away from the second end of the post foundation system as the leading edge extends away from the fin section shaft.  Barefield discloses a fin 54 comprising a leading edge 58 that is angled away from the second end.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an angled leading edge as disclosed by Barefield , since doing so provides the expected benefit of driving a fin member into the ground.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moreno (US 4,858,876) in view of Conner et al (US 6,868,641) and Ottoson (US 4,378,650) as applied to claim 10 above, and further in view of Barefield (US 5,899,030).

Moreno in view of Conner et al and Ottonson discloses all that is claimed except wherein the rotatable sleeve has a first end and a second end, the first end being closer to the first end of the shaft and wherein the retainer ring affixed to the shaft maintains the first end of the rotatable sleeve between about 12 inches and about 18 inches from the first end of the shaft.  Barefield discloses a retainer ring (94) that may be positioned any distance including 12-18 inches from a first end of the shaft 102.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a retainer ring between about 12-18 inches from a first end of a shaft as disclosed by Barefiled, since doing so provides the expected benefit of securing a fin member at a pre-determined distance.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL